               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TRAVIS C. WHITE,

                       Plaintiff,
 v.                                                  Case No. 18-CV-1731-JPS-JPS

 XPO LOGISTICS,
                                                                     ORDER
                       Defendant.


       On November 8, 2018, the Court screened Plaintiff’s pro se complaint.

(Docket #4). The complaint alleged that Plaintiff was denied a transfer to a

different shift when other co-workers were permitted to do so. Id. at 3.

Later, Plaintiff had a discussion with his supervisor, who said that the

company needed to get rid of some “cancer,” suggesting that Plaintiff was

part of the “cancer.” Id. Plaintiff was soon fired. Id. Plaintiff complained that

both of these acts were unfair and the result of “discrimination.” Id. at 3.

       The Court concluded that Plaintiff’s allegations did not invoke its

subject-matter jurisdiction. Id. First, diversity was clearly lacking, as both

Plaintiff and Defendant are citizens of Wisconsin. Id. Second, Plaintiff’s

allegations did not present any issues of federal law. Id. at 4. In particular,

though Plaintiff suggested that he had been wrongfully terminated from

his employment with Defendant, his allegations did not state a claim under

any federal employment statutes. Id. The Court gave Plaintiff leave to

amend his complaint to correct this deficiency. Id. Plaintiff filed an

amended complaint on November 28, 2018. (Docket #5).

       Plaintiff’s amended complaint still fails to state a viable claim under

federal law. It still mentions the shift assignment issue and the cancer
comment, though only briefly. Id. at 8. Rather, the amended complaint

focuses on the events directly preceding Plaintiff’s termination. Id. at 3–8.

Plaintiff states that one day, he asked for permission to take some scrap

metal from the company’s dumpster. Id. at 3. He suspects this was a “setup”

by his superiors, because the police soon contacted him about a potential

theft of the scrap material and cited him for that offense. Id. Plaintiff was

terminated because of this incident. Id. at 4. Plaintiff complains that his

termination was “unfair” because he had been given permission to take the

material. Id. Plaintiff then mentions some discussions he had with human

resources personnel and a complaint he filed about the termination. Id. at

6–7.

       As the Court told Plaintiff in its original screening order, federal law

prohibits discrimination in employment on the basis of a person’s

membership in certain protected classes, which are “race, color, religion,

sex, or national origin[.]” 42 U.S.C. § 2000e-2(a)(1). Merely being treated

unfairly at work is not a violation of federal law, unless the treatment was

done solely because of the employee’s membership in one of those

protected classes. Plaintiff’s amended complaint still fails to connect any of

the negative employment actions taken against him with his membership

in one of the protected classes.1 Having already been afforded an

opportunity to amend his complaint, and having done so without success,

the Court need not extend Plaintiff another such opportunity. This case


       1 Plaintiff queries: “Why is this not a Federal question? 28 U.S.C. § 1331 and
1332a clearly states it is. XPO is a Global Company not just a Wisconsin Business?”
Plaintiff misunderstands the meaning of the phrase “federal question.” A federal
question only arises when federal law is implicated, such as Title VII. See (Docket
#4 at 3–4). Plaintiff’s allegations do not state any federal claims. The scope of
Defendant’s business—whether local, national, or international—is irrelevant.


                                    Page 2 of 3
must, instead, be dismissed without prejudice for want of subject-matter

jurisdiction.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 15th day of January, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
